Citation Nr: 1712222	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a menstrual disorder.

2.   Entitlement to service connection for a lower gastrointestinal disorder, to include irritable bowel syndrome (IBS), also claimed as secondary to PTSD and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an upper gastrointestinal disorder, to include hiatal hernia and GERD, also claimed as secondary to IBS.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, also claimed as secondary to diffuse chronic pain syndrome and upper and lower gastrointestinal disorders.

5.  Entitlement to service connection for diffuse chronic pain syndrome, claimed as fibromyalgia, also claimed as secondary to an acquired psychiatric disorder and IBS.

6.  Entitlement to service connection for osteoarthritis of the lumbar spine (lumbar spine disability). 


REPRESENTATION


Appellant represented by:	Amy B. Kretkowski, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant, A.D. and D.B.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to December 1990 and additional periods of reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding all issues on appeal.  A transcript of the hearing is associated with the record. 

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, based on the medical evidence of record which includes diagnoses of PTSD and major depressive disorder, the Board will consider entitlement to all psychiatric diagnoses raised by the record. 

As such, the claim for service connection for an acquired psychiatric disorder is more accurately stated as listed on the title page of this decision.

In November 2014, these matters were remanded by the Board for further development.  The claim for service connection for an acquired psychiatric disorder was remanded for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in February 2015.

In her April 2015 substantive appeal, the Veteran requested to be afforded a hearing with regard to her claim of entitlement to service connection for an acquired psychiatric disorder.  However, she later withdrew her hearing request in writing in September 2016.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lower and upper gastrointestinal disorders, an acquired psychiatric disorder, diffuse chronic pain syndrome, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In a March 2, 2015 statement, which was each received prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal on the issue of entitlement to service connection for a menstrual disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a menstrual disorder, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014);38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Here, in a March 2015 written statement, the Veteran, through her representative, withdrew the claim of entitlement to service connection for a for a menstrual disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review them, and it is dismissed.


ORDER

The issue of entitlement to service connection for a menstrual disorder is dismissed.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims that she is afforded every possible consideration.

As a preliminary matter, the Veteran's record before the Board appears to be incomplete.  On review of the claims file, the January 2015 VA examiner indicated that with regard to the Veteran's back disability Dr. D. Hoover. ordered an August 2003 MRI for the lumbar spine, but there are no treatment records from physician in the claims file.  See, January 2015 VA examination report at p. 19. 

With regard to GI disorders, the examiner indicated that office records from the initial visit or consultation from Cedar Valley Digestive Health Center are not of record nor are there records from referring clinician Dr. Nadipuram.  Id.

With regard to fibromyalgia, the examiner noted that the Veteran has treated with Dr. C. T. Palma., a rheumatologist with Cedar Valley Medical Specialists, P.C., since 1999, but that records of her initial visit and consultation are not record.  Id. at p.18.  The examiner also stated that the initial visit records from United Medical Park Clinic, who treated the Veteran for her back disability, GERD, fibromyalgia, and IBS, are not of record.  Id at p.19.

On remand, these private treatment records should be requested and obtained, by the Veteran, if possible to expedite the case, and associated with the claims file.  

With regard to the Veteran's claim for service connection for upper gastrointestinal disorders, including GERD and hernia, on January 2015 VA esophageal conditions DBQ examination, the examiner stated that the Veteran "rarely" reported nausea and vomiting during service.  Id, at p.48.  However, a review of the service treatment records indicates numerous complaints of nausea and vomiting including records dated in January 1990, May 1989, and July 1989.  Accordingly, the January 2015 VA examination is inadequate for adjudication purposes as to this issue.
Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As such, it remains unclear whether the Veteran has currently diagnosed upper GI disorders that are related to her service.

Finally, the Board notes that in an August 2015 statement, the Veteran's representative raised new theories of entitlement for service connection for a lower gastrointestinal disorder, to include IBS, secondary to an acquired psychiatric disorder and GERD; an upper gastrointestinal disorder, to include hiatal hernia and GERD, secondary to IBS; an acquired psychiatric disorder, secondary to diffuse chronic pain syndrome and upper and lower gastrointestinal disorders; and diffuse chronic pain syndrome, claimed as fibromyalgia, also claimed as secondary to an acquired psychiatric disorder and IBS.  See, August 2015 statement from the Veteran's representative.

As the resolution of the claim for service connection for an acquired psychiatric disorder might impact the issues of entitlement to service connection for lower and upper gastrointestinal disorders and diffuse chronic pain syndrome; the claim for service connection for IBS may affect the claims for service connection for an upper gastrointestinal disorder and diffuse chronic pain syndrome; and the claim for service connection for GERD may affect the claims for a lower gastrointestinal disorder; the issues are inextricably intertwined and must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Contact the Veteran and request that she either submit, or provide VA sufficient information and authorization to obtain complete private treatment records, including records of the Veteran's initial visit and consultation records, from: 1) Dr. D. Hoover; 2) Cedar Valley Digestive Health Center; 3) Dr. Nadipuram; 4) Dr. C. T. Palma and Cedar Valley Medical Specialists, P.C.; and 5) United Medical Park Clinic.

2.  Obtain all outstanding VA medical records, including those from the Central Iowa Health Care System Alabama Veterans Health Care System, dated from February 2015 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of hiatal hernia and GERD with an examiner other than the one who conducted the January 2015 VA examination.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner's review of the claims folder in conjunction with the examination should be annotated in the examination report. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that a hiatal hernia and/or GERD began during service or is otherwise related to service.  In answering this question, the examiner should consider the Veteran's numerous in-service complaints of gastrointestinal symptoms, including nausea and vomiting.

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


